Citation Nr: 0708183	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  01-02 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina



THE ISSUES

1.	Entitlement to outpatient VA dental treatment.  

2.	Entitlement to payment or reimbursement for the cost of 
unauthorized dental expenses provided between August 1995 and 
August 1998.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969 and from May 1975 to November 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs Medical Center in Salisbury, North Carolina (VAMC).  
The case comes to the Board through the Winston-Salem, North 
Carolina, Regional Office (RO).

The case was remanded by the Board in November 2002.  

This issue of payment or reimbursement for the cost of 
unauthorized dental expenses provided between August 1995 and 
August 1998 is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.	The veteran served on active duty from October 1966 to 
August 1969 and from May 1975 to November 1975.  

2.	He was authorized dental treatment for a claim received in 
February 1976.  

3.	Service connection for dental disabilities was denied by 
the RO in a rating decision dated in July 1981 and service 
connection is not currently in effect for any dental 
disability.  

4.	His current application for a dental disorder was received 
by VA in 1999.  




CONCLUSION OF LAW

The veteran has not submitted a claim for eligibility for VA 
outpatient dental treatment for upon which relief may be 
granted.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381, 
17.161, 17.164.  (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The question to be 
answered concerning this case is whether or not the appellant 
has presented a legal claim for a VA benefit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  If he has not done so, his 
appeal must be denied.  As explained below, the Board finds 
that she has not submitted such a claim.  

The veteran seeks authorization for dental treatment at VA 
expense.  Outpatient dental treatment may be authorized by 
the Chief, Dental Service, for beneficiaries defined in 38 
U.S.C.A 1712(b) and 38 C.F.R. 17.161 to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in this section.
    (a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.
    (b) Class II. (1)(i) Those having a service-connected 
noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;
    (B) Application for treatment is made within 90 days 
after such discharge or release.
    (C) The certificate of discharge or release does not bear 
a certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and
    (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.
    (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.
    (B) Application for treatment is made within one year 
after such discharge or release.
    (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.
    (c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.
    (d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
    (e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
    (f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
    (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.
    (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.
    (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.
    (h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.
    (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).
    (j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.  

Under the provisions noted the veteran, who was discharged 
prior to October 1, 1981, is only eligible for dental 
treatment for a service-connected noncompensable dental 
condition on a one-time completion basis.  The application 
for treatment must have been made within one year after such 
discharge or release.  In the instant case, the veteran 
claimed dental treatment in an application dated in February 
1976 with dental treatment being authorized that same month.  
There is no indication whether or not the veteran received 
the treatment authorized and in 1980 he requested service 
connection for dental disabilities, with service connection 
being denied by rating decision dated in July 1981.  

Any veteran eligible for dental treatment on a one-time 
completion basis only and who has not received such treatment 
within 3 years after filing the application shall be presumed 
to have abandoned the claim for dental treatment.  
38 C.F.R. § 17.164.  

Under this provision it is not necessary to determine whether 
the veteran obtained the dental treatment to which he was 
eligible as he has long passed the three years for which he 
was eligible.  His current request for dental treatment dates 
from 1999, many years after his eligibility for one-time 
treatment expired by law.  In addition, service connection 
was denied for dental disabilities in 1981, without appeal by 
the veteran.  As such, even accepting every contention of the 
veteran as true, there is no legal basis upon which the Board 
may base an allowance.  As he has failed to state a claim 
upon which relief may be granted, the claim must be denied.  

ORDER

The veteran has not submitted a legal claim for eligibility 
for VA outpatient dental treatment.  The appeal is denied to 
this extent.


REMAND

The veteran is seeking reimbursement for unauthorized dental 
treatment that was provided from private sources from 1995 to 
1998.  His claim was submitted in 1999.  At the time the 
Board remanded this case in 2002 it was requested that the 
copies of the actual dental clinical records be obtained from 
the private dentist who provided the treatment in question, 
from August 1995 to August 1998, for association with the 
claims folder.  Review of the evidence fails to show that 
these records have been so associated for appellate review.  
A remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  While the order for a medical opinion regarding 
whether the treatment was emergent was met, with, apparent 
review of these records by the dentist, the records 
themselves are not available for appellate review.  In light 
of this, the Board believes additional development is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of 
records of treatment rendered from August 
1995 to August 1998 from University Dental 
Associates, Raymond Garrison, D.D.S., 
P.A., Medical Center Blvd., Winston-Salem, 
North Carolina 27157-1093 for association 
with the claims file.  

2.  Thereafter, the issue should be 
readjudicated.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


